ORDER

PER CURIAM.
Appellant, William Smith, appeals the decision of the Labor and Industrial Relations Commission (“the Commission”) denying unemployment benefits. We affirm.
We have reviewed the briefs of the parties and the legal file and find the Commission’s decision is supported by competent and substantial evidence and no error of law appears. As we further find no jurisprudential purpose would be served by an extended opinion, we affirm the Commission’s ruling pursuant to 84.16(b). A memorandum explaining the reasons for our decision is attached solely for the use of the parties involved.